Citation Nr: 1443385	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-07 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to an increased rating for a shell fragment wound to the right (dominant) arm, evaluation as 20 percent disabling prior to September 17, 2013, and as 30 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from June 1951 to June 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the San Juan, Puerto Rico, regional office (RO) of the Department of Veterans Affairs (VA).  

The October 2010 rating decision confirmed a 20 percent rating for the Veteran's shell fragment wound of the right arm.  The evaluation was increased to 30 percent in an April 2014 rating decision, effective from September 17, 2013.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the 30 percent rating is less than the maximum benefit available and is not effective for the entire period of the appeal, the Veteran's appeal remains before the Board.  For the sake of convenience, the Board has characterized the claim as two issues, based on the increased rating and the effective date for the increase, as reflected on the first page of this decision.  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's shell fragment wound of the right arm has resulted in a moderately severe injury to Muscle Group V for the entire period on appeal. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for a shell fragment wound to the right (dominant) arm prior to September 17, 2013, have been met; the criteria for an evaluation in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, Code 5305 (2013).  

2.  The criteria for an evaluation in excess of 30 percent for a shell fragment wound to the right (dominant) arm from September 17, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, Code 5305 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with a VCAA notice letter in July 2010.  This letter contained all the information required by Pelegrini and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was received prior to the initial adjudication of the claim.  The Board finds that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  VA treatment records have been obtained, and the Veteran has not identified any private treatment sources.  The Veteran declined his right to a hearing in his March 2012 substantive appeal.  He was afforded appropriate VA examinations, and these examinations address the rating criteria utilized to evaluate the Veteran's disability.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The Veteran contends that the evaluation assigned to his right arm disability is insufficient to reflect the impairment that results from his injury.  He believes that he has severe impairment of his arm.  The Veteran argues that the VA examiner failed to consider the debilitating effects of pain in his right arm.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

A claim for an increased rating was received in June 2010.  A 20 percent evaluation for a shell fragment wound of the right arm is in effect at the beginning of the appeal period; from September 17, 2003, a 30 percent evaluation is in effect.  

The Veteran's disability has previously been evaluated under the rating criteria for injuries to muscle group IV.  38 C.F.R. § 4.73, Code 5304.  The October 2010 rating decision that initially denied the Veteran's increased rating and is the subject of the current appeal evaluated the Veteran under these rating criteria.  However, the April 2014 rating decision that assigned the 30 percent rating did so under the rating criteria for injuries to muscle group V.  38 C.F.R. § 4.73, Code 5305.  

Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  Slight disability of muscles is typified by a simple wound of muscle without debridement or infection.  The history and complaints will reveal service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1). 

Moderate disability of muscles is signified by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record or other evidence of in-service treatment for the wound should show record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings will include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

For moderately severe disability of muscles, the type of injury will be a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The service department record or other evidence should show hospitalization for a prolonged period for treatment of wound, as well as evidence of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance when compared with the sound side will demonstrate positive evidence of impairment.  38 C.F.R. § 38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is evidenced by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  The evidence will include service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound, and records of consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  There will be objective findings such as ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles that swell and harden abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

For the evaluation of muscle disabilities, a comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56.

The functions of muscle group IV are stabilization of the shoulder against injury in strong movements, to hold the head of the humerous in the socket, abduction, outward rotation, and inward rotation of the arm.  The muscles include the intrinsic muscles of the shoulder girdle, which are the supraspinatus, the infraspinatus and teres minor, the subscapularis, and the coracobrachialis.  For severe injuries to this muscle group, a 30 percent rating is assigned to the dominant arm and a 20 percent rating is assigned for the non-dominant arm.  For moderately severe injuries a 20 percent rating is assigned for either arm.  A moderate injury receives a 10 percent rating for either arm, and a slight injury is evaluated as 10 percent for either am.  

The functions of muscle group V include elbow supination, and flexion of the elbow.  The muscles include the biceps, the brachialis, and the brachioradialis.  For severe residuals of injuries to this muscle group, a 40 percent evaluation is warranted for the major arm, and a 30 percent evaluation is merited for the minor arm.  For moderately severe residuals, a 30 percent evaluation is assigned to the major arm, and a 20 percent evaluation is warranted for the minor arm.  A 10 percent evaluation is assigned for moderate residuals of either arm, and a zero percent evaluation is warranted for slight residuals of either arm.  38 C.F.R. § 4.73, Code 5305.  

The service treatment records show that the Veteran was injured in the right upper part of his arm by a mortar fragment on October 26, 1952.  Upon initial admission to the hospital two days later, the wound was described as mortar fragment wound penetrating the right biceps area.  It was further described as extremely superficial.  The wound was cleansed, debrided and explored, and then given a dry sterile dressing.  There was an additional debridement and then closure of the wound in November 1952.  Other November 1952 records state that the wound was well healed, and the sutures were removed.  

However, subsequent November 1952 records note that the Veteran's elbow motion remained somewhat limited, with no improvement as the wound healed.  A November 1952 X-ray study revealed a metallic foreign body in the soft tissue of the right arm in the middle third of the medial aspect.  There was no evidence of injury to the adjacent humerus.  He was sent to surgery in December 1952, the foreign body was removed, and the wound closed and dressed.  Additional December 1952 records state that there had been no artery or nerve involvement.  The Veteran remained in the hospital during December 1952 for treatment as he was vomiting after meals.  Laboratory testing revealed hookworm and trichuriasis.  

Per a January 1953 record, physical examination showed small wounds of entrance and exit over the biceps.  The doctor stated that the wound could not have been very deep, and there was no muscle loss.  

The current medical records include a VA examination of the Veteran's right arm disability in September 2010.  He had a history of a shell fragment wound to the biceps after a mortar round exploded near him.  The Veteran was treated at an aide station and then evacuated to Japan, but he was eventually returned to his company.  On examination, the examiner noted that the muscle involved was the right biceps.  The injury was from a low velocity, small caliber shrapnel.  The Veteran had been hospitalized for approximately two months.  The wound was not through and through, and was not infected.  The injury affected the biceps muscle and tendon.  The Veteran's symptoms included pain, increased fatigability, weakness, and uncertainty of movement.  The Veteran denied decreased coordination.  He reported weekly flare-ups of his right arm injury which lasted for hours.  Intermuscular scarring was present.  The Veteran complained of pain, fatigue, and loss of strength of the right arm when performing repetitive movements.  He also had a history of a right elbow fracture and surgical resection of the radial head that was independent of the shell fragment wound.  Manual muscle testing was 3.5/5 for both right elbow flexion and extension.  The Veteran was currently retired due to his age.  At the completion of the examination, the diagnosis was a shell fragment wound of the right arm (biceps).  This resulted in severe effects on most of his usual daily activities to include chores, exercise, dressing, toileting, and grooming.  

VA treatment records dating from 2010 to 2013 show occasional complaints of right arm pain, but do not reflect any additional treatment.  

The most recent VA examination of the Veteran's right arm disability was conducted on September 17, 2013.  The examiner noted the history of the Veteran's disability, and stated that the injured muscles were Group V, which are the flexor muscles of the elbow: the biceps, the brachialis, and the brachioradialis of the right arm.  He had sustained a penetrating muscle injury, and he was right hand dominant.  The Veteran did not have any fascial defects, but there was some loss of muscle substance.  The cardinal signs of muscle injuries that were present were occasional weakness, and consistent fatigue-pain, but no atrophy.  Elbow flexion, which is the movement controlled by Group V, was 4/5 on the right side.  There was no x-ray evidence of any retained metallic fragments, but no current x-rays were obtained.  The diagnosis was a shell fragment wound of the right arm.  

Initially, the Board finds that the proper rating criteria for the evaluation of the Veteran's disability is 38 C.F.R. § 4.73, Code 5305, the rating code for injuries to Muscle Group V.  The right biceps is the only muscle noted to have been injured in the service treatment records.  The September 17, 2013 VA examination specifically states that the three muscles affected are those of Muscle Group V, and that no other muscle groups are implicated.  As there is no evidence of any injury to Muscle Group IV, and as the evidence clearly demonstrates that the only injury was to Muscle Group V, the Board will evaluate the Veteran's disability under 38 C.F.R. § 4.73, Code 5305 for the entire period on appeal.  

Utilizing these criteria, the Board finds that the evidence supports entitlement to a 30 percent rating for the Veteran's shell fragment wound to the right arm for the period prior to September 17, 2013.  The service treatment records show that the Veteran was hospitalized for two months for treatment of his wound.  He had to undergo surgery for removal of the shell fragment wound one month after the initial injury, which required additional time for recovery.  The wound was debrided on more than one occasion.  The Veteran was also noted to have sustained a separate non-service connected injury to his right elbow after service.  The September 2010 examination states that intermuscular scarring was present.  This examination also noted cardinal signs and symptoms of muscle injuries such as pain, fatigue, and loss of strength, and muscle strength testing showed 3.5/5 instead of the normal 5/5.  The examiner opined that the disability had severe effects on most aspects of the Veteran's daily life.  Resolving all doubt in favor of the Veteran, the Board finds that these symptoms more nearly resemble those of a moderately severe disability of the muscles, which warrants a 30 percent rating for the dominant arm.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.73, Code 5305.  

The Board has considered entitlement to an evaluation in excess of 30 percent for the entire appeal period, but this is not supported by the evidence.  The service treatment records are negative for evidence of a through and through or deep penetrating wound.  There was no damage to the Veteran's bones, extensive debridement, prolonged infection, sloughing of soft parts, or intermuscular binding and scarring.  While there is current evidence of loss of muscle substance, there is no evidence of ragged or depressed scars, muscles that are abnormally soft or hard, or evidence of areas of wide damage.  The Veteran continues to exhibit some of the cardinal signs of muscle damage, but his muscle strength remains no worse than 3.5/5.  There is no evidence of adhesion, no atrophy, and the Veteran no longer has any retained foreign bodies.  For these reasons, his symptoms do not more nearly resemble that of the severe muscle injury required for a 40 percent rating for the dominant arm for injuries to muscle group V.  38 C.F.R. §§ 4.7, 4.73, Code 5305.  

Other Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).   

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his shell fragment wound of the right arm.  These symptoms include pain and weakness, both of which are provided for in the rating criteria.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disabilities.  The record indicates that the Veteran retired due to his age.  He has not been hospitalized for right arm injury.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Finally, the Board notes that entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) can be contemplated by a claim for an increased rating if raised by the record or the Veteran.  However, it has not been raised in this case.  Neither the Veteran nor his representative has argued that the Veteran's disability prevents him from being employed, and neither of the VA examiners indicated that such was the case.  Therefore, the matter of entitlement to TDIU is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a 30 percent evaluation for a shell fragment wound to the right (dominant) arm prior to September 17, 2013 is granted.

Entitlement to an evaluation in excess of 30 percent for a shell fragment wound to the right (dominant) arm from September 17, 2013, for the entire claim period is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


